  Case 13-11531         Doc 55     Filed 11/02/18 Entered 11/02/18 12:03:37              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-11531
         Ronald H Caldwell
         Valencia Y Caldwell
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/21/2013.

         2) The plan was confirmed on 08/21/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/23/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/24/2018.

         6) Number of months from filing to last payment: 64.

         7) Number of months case was pending: 67.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $42,390.00.

         10) Amount of unsecured claims discharged without payment: $80,914.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-11531      Doc 55       Filed 11/02/18 Entered 11/02/18 12:03:37                     Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor             $45,274.82
       Less amount refunded to debtor                          $684.11

NET RECEIPTS:                                                                                 $44,590.71


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $2,300.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,955.98
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,255.98

Attorney fees paid and disclosed by debtor:               $1,200.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
500 FAST CASH                  Unsecured         750.00           NA              NA            0.00       0.00
AMERICASH LOANS LLC            Unsecured            NA         584.83          584.83        584.83        0.00
At & T                         Unsecured      1,000.00            NA              NA            0.00       0.00
CAPITAL RECOVERY LLC           Unsecured            NA         107.73          107.73        107.73        0.00
CASH JAR                       Unsecured      1,250.00            NA              NA            0.00       0.00
COOK COUNTY TREASURER          Secured              NA            NA              NA            0.00       0.00
DEUTSCHE BANK NATIONAL         Secured              NA     24,245.40        24,245.40     24,245.40        0.00
DEUTSCHE BANK NATIONAL         Secured      213,310.00    263,932.60             0.00           0.00       0.00
DEUTSCHE BANK NATIONAL TRUST   Unsecured     65,386.00            NA              NA            0.00       0.00
FIRST RATE FINANCIAL           Unsecured      1,100.00            NA              NA            0.00       0.00
GECRB/PAYPAL SMART CON         Unsecured         183.00           NA              NA            0.00       0.00
HC PROCESSING CENTER           Unsecured            NA       2,003.00        2,003.00      2,003.00        0.00
Hccredit/Feb                   Unsecured      2,235.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE             Unsecured         536.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE             Priority          200.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE             Secured           536.00           NA            47.00          47.00       0.00
INTERNAL REVENUE SERVICE       Priority       5,384.00       7,069.40        7,069.40      7,069.40        0.00
INTERNAL REVENUE SERVICE       Priority          554.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured            NA       1,981.97        1,981.97      1,981.97        0.00
INTERNAL REVENUE SERVICE       Unsecured         522.00           NA              NA            0.00       0.00
LVNV FUNDING                   Unsecured           0.00        818.85          818.85        818.85        0.00
LVNV FUNDING                   Unsecured            NA         627.21          627.21        627.21        0.00
LVNV FUNDING                   Unsecured      1,109.00         801.53          801.53        801.53        0.00
MAROON FINANCIAL CREDIT        Unsecured      6,935.00            NA              NA            0.00       0.00
MAROON FINANCIAL CREDIT        Unsecured         725.00           NA              NA            0.00       0.00
MAROON FINANCIAL CREDIT        Secured              NA     39,188.50             0.00           0.00       0.00
MAROON FINANCIAL CREDIT        Secured       28,000.00     34,002.51        34,002.51           0.00       0.00
MEDICAL BUSINESS BUREAU        Unsecured          62.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU        Unsecured         230.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured           0.00        562.36          562.36        562.36        0.00
PRA RECEIVABLES MGMT           Unsecured         474.00        514.91          514.91        514.91        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-11531        Doc 55     Filed 11/02/18 Entered 11/02/18 12:03:37                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal      Int.
Name                              Class    Scheduled        Asserted      Allowed         Paid         Paid
QUANTUM3 GROUP LLC             Unsecured         582.00          657.88        657.88        657.88        0.00
RJM AQUISITIONS FUNDING        Unsecured            NA           130.00        130.00        130.00        0.00
RJM AQUISITIONS FUNDING        Unsecured            NA           182.66        182.66        182.66        0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal               Interest
                                                           Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00                $0.00                  $0.00
      Mortgage Arrearage                              $24,245.40           $24,245.40                  $0.00
      Debt Secured by Vehicle                         $34,002.51                $0.00                  $0.00
      All Other Secured                                   $47.00               $47.00                  $0.00
TOTAL SECURED:                                        $58,294.91           $24,292.40                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00              $0.00                 $0.00
       Domestic Support Ongoing                               $0.00              $0.00                 $0.00
       All Other Priority                                 $7,069.40          $7,069.40                 $0.00
TOTAL PRIORITY:                                           $7,069.40          $7,069.40                 $0.00

GENERAL UNSECURED PAYMENTS:                               $8,972.93          $8,972.93                 $0.00


Disbursements:

       Expenses of Administration                             $4,255.98
       Disbursements to Creditors                            $40,334.73

TOTAL DISBURSEMENTS :                                                                        $44,590.71




UST Form 101-13-FR-S (09/01/2009)
  Case 13-11531         Doc 55      Filed 11/02/18 Entered 11/02/18 12:03:37                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
